DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed 04/28/2022, with respect to claims 1-10 have been fully considered and are persuasive.  The 35 USC 102 rejection of 1-6, 8 and 10 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein an injection unit for injecting a signal for the sub-region to be in the presence of the signal, a magnetic field generator configured to generate a magnetic field on each sub- region, the magnetic field having a spatial variation of amplitude in a first direction, and a detector adapted to detect the resonance frequency of each sub-region of the region, the detector including: an electrical contact for each sub-region whose detector is adapted to detect the resonance frequency, each electrical contact being able to detect the charges created in the sub-region in question in the conduction band of the crystal in order to obtain a signal when the sub-region is simultaneously in the presence of an optical or electrical excitation coming from the excitation unit and a signal injected by the injection unit, and a silicon reading circuit connected to the contacts to convert each obtained signal into a converted signal, each converted signal depending on the amplitude of the frequency component at the resonance frequency of the sub-region.
Claims 2-9 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 10, the prior art of record neither shows nor suggests the combination of method steps including optically or electrically exciting each sub-region of the diamond crystal, injecting a signal so that the sub-region is in the presence of the signal, generating a magnetic field on each sub-region, the magnetic field having a spatial variation of amplitude in a first direction, and detecting the resonance frequency of each sub-region of the region by: detecting the charges created in each sub-region in the conduction band of the diamond using an electrical contact specific to each sub-region, in order to obtain a signal and - converting each obtained signal into a converted signal with a silicon reading circuit connected to the contacts, each converted signal depending on the frequency component of the signal at the resonance frequency of the sub-region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2010/0301216 discloses a method and system for detecting light.
US PUB 2010/0321117 discloses a device, system, and method of frequency generation 
using an atomic resonator.

US PUB 2011/0050214 discloses a system and method for measuring magnetic field 
strength using a mechanical resonator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858